Case 2:20-cv-01743-WSH Document 3 Filed 12/16/20 Page 1 of 7
UNITED STATES BANKRUPTCY COURT OF WESTERN PENNS YLY ANIA» ry

Vance Strader Bankruptcy No. 20-22643- CBM.
Trial by jury demanded 1-103.6 ucc ‘

 

Notice of Objection and responses to Clerks response of partial appeal
Response and notice to the Clerk of the United States Bankruptcy Court of Western
Pennsylvania and the United States District Court of Western Pennsylvania. the
bankruptcy court has denied me my god-given right to be in front of a jury of my
peers, The common law is not governed by statute, case law and code. The bankruptcy
court is intentionally trying to get me to commit perjury, like these deceiving due paying
bar card members.It is perjury to force me to say I'm a debtor and it is also perjury and a
federal crime to file a false proof of claim in a federal court by attorneys J will list of
fraud below and that's why I always said alleged creditors. There is no creditor in
fractional Reserve banking when there's a liability owed to the consumer.

To The court and Michael R Rhodes 5414 US Steel Tower 600 Grant Street PGH PA

15219
To United States District Court Clerk Joshua C Lewis 700 Grand Street room 3100 U.S.

Courthouse Pittsburgh Pennsylvania 15219

Notice of further complaints being sent to the justice department for William P Barr and
also the United States Provost Marshal for the denial of Constitutional rights in these
federal courts

1. As I stated in all my Publications Communications and documents, | don't want
nobody white over 60 who's entitled and privileged to make no decisions for me.
This country is a race based society. It is my belief, along with history here in
America, most of the judges are all white over 60 and the gatekeepers of this race
based society.It is also my belief that all the case law, It's remote privilege white

supremacy. The Dred Scott case is proof of that and this.
Case 2:20-cv-01743-WSH Document 3 Filed 12/16/20 Page 2 of 7

. If I can't have my trial by jury and access to the court just say so with your
mercenaries bullets and bombs. but don't act like you're doing something
Righteous by case law, statutes, codes and rules, just take my stuff by force like

you've been doing throughout history.

I require your corporate charter, you are a legislative Court and a corporation,
you're acting with no judicial power and authority. You're nothing more than a
privately owned corporation acting with police powers. A lie was told to God And
the people this country,when you all took your oath to go by the Constitution. All
you public officials are blatantly not Going by the Constitution or giving me a trial
by jury, you're deceiving by sayingl have to qualify by code to get a trial by jury
and I owe somebody on my own credit pursuing the title 12 and the Federal
reserve-banking-system. .— . _ ee Be
. Everything in this country is based on racism, fraud, lies, deception and denials of
Rights.

. The fraud is that you keep sending garbage by mail that you are the government
operating in some Sovereign capacity. It is a well-established fact that you're only
a privately owned Corporation masquerading as a lawful government.somebody is
lying. Congress says that the United States is dissolved and only exists in name
only. so all these correspondence then you are the United States government when
you are only a private Corporation, this is a fraud.

The Congressional records ,If Congress 1s telling the truth this means you're
nothing more then a privately owned Corporation who is operating with police
powers with no constitutional Authority. It is an established fact that the United
States Federal Government has been dissolved by the Emergency Banking Act,
March 9, 1933, 48 Stat. 1, Public Law 89-719; declared by President Roosevelt,
being bankrupt and insolvent. H.J.R. 192, 73rd Congress m session June 5, 1933 -
Joint Resolution To Suspend The Gold Standard and Abrogate The Gold Clause
dissolved the Sovereign Authority of the United States and the official capacities

of all United States Governmental Offices, Officers, and Departments and 1s
Case 2:20-cv-01743-WSH Document 3 Filed 12/16/20 Page 3 of 7

further evidence that the United States Federal Government exists today in name
only.

. The receivers of the United States Bankruptcy are the International Bankers, via the
United Nations, the World Bank and the International Monetary Fund. ALL United

States Offices, Officials, and Departments are now operating within a de facto status
in name only under Emergency War Powers. With the Constitutional Republican
form of Government now dissolved, the receivers of the Bankruptcy have adopted
anew form of government for the United States. This new form of government is
known as a Democracy, being a established Socialist/Communist order under a new
governor for America.

I didn't receive anything about a revised appeal and providing a cover sheet. I
Think I have a very racist white post officer who will not hand me my mail, even
if I'm standing in the doorway, my mail does not go to Yosemite Drive because of
a white mail carrier will not hand me my mail or deliver me my mail but the black
guys will. I didn't get any mail at that address. | have an email and a phone number
the clerk could have mailed it by email or called me, they chose not to do so.

. I put on my correspondence that I am having problems receiving my mail. I have
an email address on all my correspondence, why continue to kill trees like you've

been doing when you can just email me.

10.I received a correspondence last Thursday at my forwarding address dated

November 13th.7 days ago would be the 7th through the 6th of December.

11.1 looked online and it says something to the effect that I needed a cover sheet and

about giving notice to all creditors. I gave notices to all alleged creditors, I also
paid $7 for all the fraudulent proof of claims that were filed if there's any
additional ones then I need to have those. I saw online the other day about some

code 8001la, that didn’t say what the clerk said about creditors .

12. This court has robbed me about $1,100, about the fact that all these proof of

claims are fraudulent by their London bar Guild members and members of the

ABA. In fractional Reserve banking a recetving Bank of a deposit and a funds
13.

Case 2:20-cv-01743-WSH Document 3 Filed 12/16/20 Page 4 of 7

transfer or item is not a creditor, when they treat that item and or deposit as cash
as defined in 12 USC 18 131 1. this is a violation of federal law pursuant to 18
USC 152(4). This court has stole my money the court and the judges know that
these are false proof of claims that I will continue to file with the justice
department of this blatant misbehavior of accepting false affidavits in a debt
collection case as defined by the Consumer Financial Protection Bureau in
Pressler versus Pressler.

The court and all its employees in this matter and the attorneys have violated 18
USC 152 and all the other provisions, if anybody called me a debtor in fractional
Reserve banking about any amount owed by me,they have violated these sections
of Title 18. In fractional Reserve banking the consumer is owed a liability which
is called a set off or claim recoupment. The set off, claim and recoupment was not
deducted from any alleged amount,this is fraudulent bookkeeping. Fraudulent is
calling me a debtor when it's my credit. It's a well-established fact that Banks do
not lend their credit, they're not creditors and their attorneys with their false proof

of Claims can not make them a creditor this violates Title 18 as I stated before.

14. Creditors are the light company, gas company phone company and water

15.

16.

company, because they gave some sort of consideration. under the common law
and the uniform commercial code of the article 3 there must be some consideration
and or value. In fractional Reserve banking the only consideration is the
consumer's deposit.

The bankruptcy court is a fraud when it says on all their documents it say under
penalty of perjury.. In fractional Reserve banking the consumer is the Creditor and
is owed a liability. Somebody's lying the Federal Reserve says it's my credit but
the courts are saying I'm a debtor. The court is trying to get people to commit
perjury for the benefit of the court to make Federal Reserve notes and for the
benefit of their privileged white attorneys to make Federal Reserve notes.

The court is also saying You must pay, The court is trying to trick me into saying I

will pay, this 1s perjury when nothing in American gets paid with Federal Reserve
Case 2:20-cv-01743-WSH Document 3 Filed 12/16/20 Page 5 of 7

notes is just a promissory note you can't pay a debt instrument with a debt
instrument in the public. You cannot pay anything in America. There is no gold
and silver under the Constitution you can only set off or discharge if the court is
getting you to admit to perjury by saying you're going to pay. The courts are fraud
because Congress said that the United States is bankrupt and dissolved and the
Republican form of government is dissolved. So what court am I in, a Court of
contract and I do not wish the contract with the statutory side. I said I want the
common-law side of the Court.

17. It is my belief in my experience in America that the people who run these courts
are privileged white people are evil, when you're deceiving and stealing people's
labor and land, and then hide in your private gated communities. That's why The
universe put you at a negative birth rate, you got more people dying than you do
being born. I can't stop you from you 2000 years of Western European atrocity.

18. This system is going to steal your labor as defined in the Thirteenth Amendment
whether it is a debt or not, you're going to send your white mercenaries called the
sheriff or the u.s. marshals to make you pay for land that you don't own as
Congress said in senate document 43, you don't own your house. If you don't pay
Federal Reserve notes Monopoly money for taxes and or mortgage payments on
your own credit, these mercenaries will come by gunpoint and put you out on the
curb, the family and kids. This is diabolically, sinister and inherently evil with
fake documents and real guns, just like what was with the Indians.

19. At this point there's really nothing to talk about when it comes to how corrupt and
evil the system is and your history. I just need to know how , when will I get my
common law trial by jury and what needs to be done for this appeal process to go
through. I'll write and tell you to tell you I don't like kurupt deceitful people what
are privileged white people are dumb stupid lazy black people. I just want you to
do your job and give me my day in court in front of my jury of peers so I'm

writing to you about you doing the right thing so I can get in front of my jury of
Case 2:20-cv-01743-WSH Document 3 Filed 12/16/20 Page 6 of 7

peers. When a man or woman does the right thing the universe gives them three
times that good back and it's the opposite when you do negativity.

20. Remedy sought you took an oath to the Constitution that you would do the right
thing so help you God. So don't go against your oath for your paycheck and use
some code that blocks me from what you swore to God that you would do the right

thing.

Respectfully submitted to or for these federal courts of record on 12/11/20

Vance Strader _
Yosemite Dr 7
Pgh pa 15235
412979-4870

commonlaw4commong

   

Certification of service

I certify served by mail the men, women and wrongdoers on 12/11/20

The court and Michael R Rhodes 5414 US Steel Tower 600 Grant Street PGH PA 15219
To United States District Court Clerk Joshua C Lewis 700 Grand Street room 3100 US.
Courthouse Pittsburgh Pennsylvania 15219

Notice of further complaints being sent to the justice department for William P Barr and
also the United States Provost Marshal for the denial of Constitutional rights in these
federal courts
Case 2:20-cv-01743-WSH Document 3 Filed 12/16/20 Page 7 of 7.

 
